Title: From James Madison to Thomas L. McKenney, 26 March 1824
From: Madison, James
To: McKenney, Thomas L.


        
          Dear Sir
          Mar. 26. 1824
        
        I have recd. your letter of the 20th. instant; and am very glad to learn that your official transactions have had a result in every respect so satisfactory to you. As the details of them did not fall within my limited attention to public proceedings, my opinion of them could only be regulated by my original confidence & respect for you, sentiments of which I take occasion now to offer a renewed expression with that of my sincere wishes for your welfare. Mrs. M. desires me to add hers in return for the kind ones your letter conveys to her.
      